PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
  United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.













Rimon PC
420 West Main Street
Suite 101B
Boise ID 83702-7358 

 In re Application of:
SZCZESZYNSKI, ANDREW et al.
 Serial No.: 14/343,386
 Filed:  03/06/2014
 Docket:  14-30037-US

::::
:
::


DECISION ON PETITION 
UNDER 37 CFR 1.181



This is a decision in response to the petition filed on November 27, 2018 requesting withdrawal of the restriction requirement based on original presentation set forth in the final Office action mailed on July 2, 2018 and to request rejoinder of claims 22-32.


The petition is GRANTED.


Prosecution History

A review of the record shows:

On February 16, 2018, a non-final Office action was mailed rejecting all pending claims 22-39. Independent claim 22 was directed to a system for enhancing content security and independent claim 33 was directed to a method of enhancing content security.

On February 27, 2018, applicant filed an amendment to independent claims 22 and 33, and dependent claim 24.  
On July 2, 2018, a final Office action was mailed rejecting claims 33-39 and withdrawing claims 22-32 constructively non-elected by original presentation.

On July 16, 2018, applicant filed an after final response.

On November 27, 2018, applicant filed an appeal brief.
On November 27, 2018, Applicant filed the instant petition.
Discussion and Analysis
MPEP 806.05(d)    Subcombinations Usable Together, states:

Two or more claimed subcombinations, disclosed as usable together in a single combination, and which can be shown to be separately usable, are usually restrictable when the subcombinations do not overlap in scope.

In the restriction requirement dated July 2, 2018, the Examiner grouped the claims as follows:
Group I: Claims 22-32, “drawn to characterized by the embedded information being invisible e.g. watermarking, classified in H04N 19/467”.
Group II: Claim 33-39, “drawn to providing cryptographic facilities or services, classified in G06F 21/602”.

The examiner stated that the inventions are independent and distinct, each from the other because:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it’s shown at least one combination is separately usable. In the instant case, subcombination I has separate utility such watermarking. Subcombination II as improving data security.

In the petition, applicant asserts that the examiner erred in requiring applicant to constructively elect claims 33-39 and to withdraw claims 22-32 as set forth in the final Office action dated July 2, 2018.

Based on reviewing the instant Petition, the final Office action mailed on July 2, 2018, and the underpinnings of the Restriction Requirement therein, it does appear Examiner’s Restriction Requirement was improper. Specifically, the Examiner failed to establish how claims 22-32 of the submission on February 27, 2018 were patentably distinct (i.e. do not overlap in scope) with the constructively elected invention of prior claims 22-32. 

Furthermore, the following chart compares the claim language of each of the independent claims.







Claim 22 (Withdrawn)
Claim 33 (Amended)
A system for enhancing content security comprising: 

a content corruptor module having an input for encoded content,

the encoded content comprising multiple data structures, 

the content corrupter module being configured to introduce distortions into the encoded content to create distorted content and having an output configured to transmit the distorted content, 

the content corrupter module including

a content parameter modifier coupled to the input and configured to receive the encoded content and make modifications to the encoded content and transmit encoded modified content and fixer data indicating the modifications to the encoded content; 

a content encoder coupled to the output and configured to receive the modified content, code the modified content and transmit the encoded modified content; 

and a fixer data encoder coupled to the output and configured to receive modifications made to the encoded content by the content parameter modifier, 

encode the modifications into encoded fixer data and transmit the encoded fixer data to the output; 

wherein the content parameter modifier includes a decoder configured to decode a subset of data structures from the encoded content and a parameter modifier component configured to modify one or more parameters contained in the decoded subset of data structures as the modifications to the encoded content, 

wherein the encoded fixer data enables compensation for the one or more modified parameters.
A method of enhancing content security comprising the steps of:

receiving a stream of encoded content 


the encoded content comprising multiple data structures; 

modifying the encoded content to produce modified encoded content, the modifying comprising decoding a subset of data structures from the encoded content and modifying one or more parameters contained in the decoded subset of data structures as the modifications to the encoded content; 

generating fixer data indicating the modifications to the encoded content; 

receive modifications made to the encoded content and encode the modifications into encoded fixer data;

and outputting the modified encoded content stream and the encoded fixer data, 

wherein the encoded fixer data enables compensation for the one or more modified parameters.



As shown by the bolded italicized text above, a comparison between claim 22 and claim 33 shows that claim 33 is fully encompassed by claim 22. There is a clear overlap in scope between claims 22 and 33 since claim 33 is fully encompassed by claim 22.

Claims 22 and 33 are written in varying scope and not as patentably distinct inventions. 

Therefore, the Restriction issued by the Examiner is improper because: 
1) 22-32 are not patentably distinct from claims 33-39, 
2) there is no serious burden in examining said claims, and 
3) said claims are merely written as varying in scope from the constructively elected invention. 

Therefore, Petitioner’s request is hereby GRANTED.

The final Office action dated July 2, 2018 is hereby withdrawn. Prosecution is hereby reopened and the application is being forwarded to the supervisory patent examiner of art unit 3685 for rejoinder of claims 22-32. Since prosecution is being reopened, the amendment filed on July 16, 2018 will be entered and claims 22-32 of the July 16, 2018 are hereby rejoined.

Any inquiry regarding this decision should be directed to Marc Jimenez, Training Quality Assurance Specialist, at (571) 272-4530.


/TARIQ R HAFIZ/___________________  
Tariq Hafiz, Director
Technology Center 3600
(571) 272-6737

/MJ/: 2/24/21